NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RAFAEL GILBERTO COLON,                        )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case Nos. 2D17-4779
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L. Dimmig, II, Public Defender and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Rafael Gilberto Colon, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and LUCAS, JJ., Concur.